Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 17, 1978, convicting him of robbery in the second degree, upon his guilty plea, and imposing sentence. Judgment affirmed. We agree with appellant’s assigned counsel that there are no meritorious grounds for appeal and we further note that appellant has *558failed to submit any points that he thinks should be raised on this appeal. Accordingly, counsel’s application to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Hopkins, J. P., Mangano, O’Connor and Weinstein, JJ., concur.